Name: Commission Regulation (EC) No 1141/2003 of 27 June 2003 determining for the 2002/03 marketing year actual production of unginned cotton and the ensuing guide price reduction
 Type: Regulation
 Subject Matter: Europe;  marketing;  agricultural activity;  tariff policy;  plant product;  prices
 Date Published: nan

 Avis juridique important|32003R1141Commission Regulation (EC) No 1141/2003 of 27 June 2003 determining for the 2002/03 marketing year actual production of unginned cotton and the ensuing guide price reduction Official Journal L 160 , 28/06/2003 P. 0037 - 0038Commission Regulation (EC) No 1141/2003of 27 June 2003determining for the 2002/03 marketing year actual production of unginned cotton and the ensuing guide price reductionTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Greece, and in particular Protocol 4 thereto on cotton, as last amended by Council Regulation (EC) No 1050/2001(1),Having regard to Council Regulation (EC) No 1051/2001 of 22 May 2001 on production aid for cotton(2), and in particular the third indent of Article 19(2) thereof,Whereas:(1) The first subparagraph of Article 16(3) of Commission Regulation (EC) No 1591/2001 of 2 August 2001 laying down detailed rules for applying the cotton aid scheme(3), as amended by Regulation (EC) No 1486/2002(4), states that the actual production of each marketing year is to be determined before 15 June of that year.(2) The third indent of Article 19(2) of Regulation (EC) No 1051/2001 states that the actual production is to be determined taking account in particular of the quantities on which aid has been applied for.(3) The second subparagraph of Article 16(3) of Regulation (EC) No 1591/2001 states the terms on which the quantity of unginned cotton produced is to be reckoned as the actual production.(4) The Greek authorities have, using fibre yield as a quality criterion, recognised 1166268 tonnes of unginned cotton as eligible for aid.(5) The Greek authorities have informed the Commission that on 15 May 2003 they did not recognise as eligible for aid 24778 tonnes of unginned cotton consisting of 6149 tonnes from areas not declared in line with Article 9 of Regulation (EC) No 1591/2001, 12172 tonnes in respect of which national area reduction measures under Article 17(3) of Regulation (EC) No 1051/2001 were disregarded, and 6457 tonnes from areas in respect of which financial compensation was paid to the growers on account of adverse weather conditions.(6) As the financial compensation was granted on the basis of the losses actually suffered by the growers concerned, there is no justification for excluding the abovementioned 6457 tonnes from actual production. Moreover, this quantity meets the requirements of the second subparagraph of Article 16(3) of Regulation (EC) No 1591/2001 and must therefore be added to the quantity of 1166268 tonnes.(7) In consequence by application of fibre yield as a quality criterion actual Greek production of unginned cotton for the 2002/03 marketing year must be considered to total 1172925 tonnes.(8) The Spanish authorities have, using fibre yield as a quality criterion, recognised 321539 tonnes of unginned cotton as eligible for aid.(9) The Spanish authorities have informed the Commission that on 15 May 2003 they did not recognise as eligible for aid 3268 tonnes of unginned cotton consisting of 3038 tonnes in respect of which national area reduction measures under Article 17(3) of Regulation (EC) No 1051/2001 were disregarded, 182 tonnes that was not of sound and fair merchantable quality as required by Article 15(1) of that Regulation, and 48 tonnes because the rules concerning contracts referred to in Article 11 of that Regulation were not complied with.(10) Exclusion from actual production of the abovementioned 48 tonnes of unginned cotton on account of non-compliance with the rules concerning contracts is not justified. Moreover, this quantity meets the requirements of the second subparagraph of Article 16(3) of Regulation (EC) No 1591/2001 and must therefore be added to the quantity of 321359 tonnes.(11) In consequence by application of fibre yield as a quality criterion actual Spanish production of unginned cotton in the 2002/03 marketing year must be considered to total 321588,5 tonnes.(12) Having applied the quality criterion of fibre yield, the Portuguese authorities recognised as eligible for the aid 843 tonnes of unginned cotton originating from crop areas in Portugal. This quantity meets the requirements of the second subparagraph of Article 16(3) of Regulation (EC) No 1591/2001 and must accordingly be regarded as Portuguese actual production of unginned cotton for the 2002/03 marketing year.(13) Article 7(2) of Regulation (EC) No 1051/2001 states that if the sum of the actual production determined for Spain and Greece exceeds 1031000 tonnes the guide price indicated in Article 3(1) of that Regulation is to be reduced in any Member State where actual production exceeds the guaranteed national quantity.(14) For the 2002/03 marketing year the guaranteed national quantity is exceeded in both Spain and Greece. The guide price reductions for these countries are to be set in line with the percentage overshoot of the respective guaranteed national quantity.(15) The first subparagraph of Article 7(4) of Regulation (EC) No 1051/2001 states that the guide price reduction in each Member State is to be 50 % of the percentage overshoot of its guaranteed national quantity.(16) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Natural Fibres,HAS ADOPTED THIS REGULATION:Article 11. For the 2002/03 marketing year actual production of unginned cotton is determined as:- Greece: 1172925 tonnes,- Spain: 321588,5 tonnes,- Portugal: 843 tonnes.2. The amount by which the guide price for 2002/03 is reduced is, per 100 kg of unginned cotton:- Greece: EUR 26,575- Spain: EUR 15,52- Portugal: EUR 0.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 148, 1.6.2001, p. 1.(2) OJ L 148, 1.6.2001, p. 3.(3) OJ L 210, 3.8.2001, p. 10.(4) OJ L 223, 20.8.2002, p. 3.